Citation Nr: 1411462	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to February 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of September 2008 of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for hypertension.

The Veteran's April 2010 substantive appeal reflects that he also appealed a denial of service connection for posttraumatic stress disorder.  As service connection for this issue was later granted, it is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For two reasons, the Veteran's case must be remanded.

First, the records indicate that the Veteran has at least applied for Social Security disability benefits.  As no attempt to obtain these records has been made, the case must be remanded for such an attempt.  

Second, no VA examination was conducted.  The Veteran has been diagnosed as suffering from hypertension.  Though the Veteran was not officially diagnosed as suffering from hypertension during his active service, his service treatment records do show occasional high blood pressure readings.  Also, a July 1996 treatment record shows a reading of 160/102, and listed among the Veteran's active problems was high blood pressure.  Given the current diagnosis and the evidence of in-service symptoms, a VA examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of the Veteran's application for and possible award of disability benefits from the Social Security Administration.

2.  Schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in these files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension is related to his active service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


